Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 recites the acronym “IC” which should be spelled out at the first instance in the claim. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 18 recites “a non-volatile storage media”. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium or storage media and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01.
[0148] of applicant’s specification leaves the question open as to the question whether the claimed storage media can be unpatentable matter (e.g., transitory). 
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § I01 by adding the limitation "non-transitory" to the claim (*this is a suggestion as to language to overcome the 101 rejection, but is however, not the only amendment that could be made). Cf. Animals -Patentability, 1 077 0ff. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 2020.0234634).
Regarding claim 1, Li disclose:
A luminance compensation method for a display device, the display device comprising: a display region and a peripheral region located on a periphery of the display region, wherein the display region comprises a first pixel region and a second pixel region, a pixel density of the second pixel region is lower than a pixel density of the first pixel region; the luminance compensation method comprises: obtaining first light-emitting luminance information of the first pixel region and second light-emitting luminance information of the second pixel region; adjusting a power supply signal of the first pixel region and/or a power supply signal of the second pixel region, respectively, according to the first light-emitting luminance information of the first pixel region and the second light-emitting luminance information of the second pixel region (see Fig. 1-3; [0039-0043, 0052-0053]; first pixel region A3; second pixel region A2 in periphery; where pixel density of A2 is less than A3; where when brightness before regions occurs, adjusting the power to the first and/or second areas according to the luminance difference)
Regarding claim 2, the rejection of claim 1 is incorporated herein. Li further discloses:
the power supply signal comprises a first power supply signal and/or a second power supply signal; the first power supply signal is configured to generate a drive signal for driving pixels to emit light, and a cathode of each pixel in the display device is connected to the second power supply signal (see Fig. 4; [0048]; first power supply VDD to emit light; second power supply VSS connected to cathode)
Regarding claim 3, the rejection of claim 1 is incorporated herein. Li further discloses:
when the power supply signal comprises the first power supply signal, the adjusting the power supply signal of the first pixel region and/or the power supply signal of the second pixel region, respectively, specifically comprises: decreasing a voltage value of the first power supply signal of the first pixel region and/or increasing a voltage value of the first power supply signal of the second pixel region when it is determined that light-emitting luminance of the first pixel region is higher than light-emitting Application No. Attorney Docket No. 0190/0255PUS1 Preliminary Amendment Page 4 of 11 luminance of the second pixel region according to the first light-emitting luminance information of the first pixel region and the second light-emitting luminance information of the second pixel region; increasing a voltage value of the first power supply signal of the first pixel region and/or decreasing a voltage value of the first power supply signal of the second pixel region when it is determined that light-emitting luminance of the first pixel region is lower than light-emitting luminance of the second pixel region according to the first light-emitting luminance information of the first pixel region and the second light-emitting luminance information of the second pixel region (see [0043, 0052-0053]). 


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2020.0234634) in view of Zhang (US 2019.0325828).
Regarding claim 4, the rejection of claim 2 is incorporated herein. While Li at [0043-0053] describe increasing and decreasing the first power supply of the pixels in the first and second regions based on the comparative light luminance between the first and second regions,  it is not explicit, but Zhang disclose:
changing the voltage value of the second power supply signal of pixels in a display to change the luminance (see [0075] wherein the second power supply is the cathode and can be increased or decreased to adjust the brightness of the pixel). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of applicant’s invention, to combine the known techniques of Zhang to that of Li to use the second power supply to control the luminance of the display pixels, according to the comparative luminance as taught by Li, to predictably improve the display brightness, thereby improving the display effect ([0075]). 
Regarding claim 5, the rejection of claim 1 is incorporated herein. Li is not explicit as to, but Zhang disclose:
controlling an integrated power supply circuit to adjust the power supply signal provided to the first pixel region and/or the second pixel region (see [0075] controlling power supply circuit 2 to adjust power supply). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of applicant’s invention, to combine the known techniques of Zhang to that of Li to predictably improve the display brightness, thereby improving the display effect ([0075]). 


Claims 6-10 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2020.0234634) in view of Lee (US 2020.01521347).
Regarding claim 6, the rejection of claim 1 is incorporated herein. While Li gathers luminance information based on the density of pixels in each area, it is not explicit as to, but Lee disclose:
the display device further comprises a first Gamma circuit and a second Gamma circuit; the luminance compensation method further comprises: controlling the first Gamma circuit to generate a first Gamma voltage signal according to the first light-emitting luminance information of the first pixel region and the second light- emitting luminance information of the second pixel region, and generating, according to the first Gamma voltage signal, a first data signal to be transmitted to the first pixel region; controlling the second Gamma circuit to generate a second Gamma voltage signal according to the first light-emitting luminance information of the first pixel region and the second light- emitting luminance information of the second pixel region, and generating, according to the second Gamma voltage signal, a second data signal to be transmitted to the second pixel region (see [0021, 0063]; Fig. 4-6; first/second gamma circuit 160; where gamma circuit generates different gamma voltages per first and second pixel regions according to the luminance information of each region). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of applicant’s invention, to combine the known techniques of Lee to that of Li to predictably increase the brightness uniformity of the display ([0062]). 
Regarding claim 7, the rejection of claim 6 is incorporated herein. While Li at [0043-0053] describe increasing and decreasing the first power supply of the pixels in the first and second regions based on the comparative light luminance between the first and second regions,  it is not explicit, but Lee disclose:
generating different gamma voltages in an increased or decreased range, based on luminance information of different regions (see [0021, 0063]; Fig. 4-6; first/second gamma circuit 160; where gamma circuit generates different gamma voltages per first and second pixel regions according to the luminance information of each region). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of applicant’s invention, to combine the known techniques of Lee to that of Li to use the increased or decreased range of gamma voltage signals to control the luminance of the display pixels, according to the comparative luminance as taught by Li,  to predictably increase the brightness uniformity of the display ([0062]). 
Regarding claim 8, claim 8 is rejected under the same rationale as claim 1, wherein Li is not explicit as to, but Lee disclose:
driver ICs to control the operation of the display (see [0054-0055]). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of applicant’s invention, to combine the known techniques of Lee to that of Li to use an driver IC, a well-known circuit device to control display operations, to predictably aid in the brightness uniformity of the display ([0062]). 
Regarding claims 9, 10, 14, and 15, claims 9, 10, 14, and 15 are rejected under the same rationale as claims 2, 3, 6, and 7, respectively. 
Regarding claim 16, the rejection of claim 8 is incorporated herein. Li as modified by Lee further disclose:
 a display device (see Fig. 1) and Lee disclose the IC for controlling device operations (e.g., luminance compensation). 

Claims 11-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2020.0234634) in view of Lee (US 2020.01521347) in further view of Zhang.
Regarding claims 11-12, claims 11-12 are rejected under the same rationale as claims 4 and 5.
Regarding claim 13, the rejection of claim 8 is incorporated herein. While Li discloses adjusting power to the pixels accordingly and Lee discloses the IC driver to run device operations, Zhang disclose:
controlling an integrated power supply circuit to directly adjust the power supply signal provided to the first pixel region and/or the second pixel region (see [0075] controlling power supply circuit 2 to adjust power supply). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of applicant’s invention, to combine the known techniques of Zhang to that of Li and Lee to predictably improve the display brightness, thereby improving the display effect ([0075]). 


Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2020.0234634) in view of Park (US 2016.0322446).
Regarding claim 17, the rejection of claim 1 is incorporated herein. Li is not explicit as to, but Park disclose:
a processor and a memory, wherein the memory stores computer executable instructions, when the computer executable instructions is performed by the processor, the luminance compensation method for the display device according to claim 1 (see [0101])
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of applicant’s invention, to combine the known techniques of Zhang to that of Li and Lee to predictably provide processor and memory to properly perform the functions of the device. 
Regarding claim 18, the rejection of claim 1 is incorporated herein. Li is not explicit as to, but Park disclose:
A non-volatile storage media, storing computer executable instructions thereon, wherein when the computer executable instructions is performed by a processor, the luminance compensation method for the display device according to claim 1 (see [0101])
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of applicant’s invention, to combine the known techniques of Zhang to that of Li and Lee to predictably provide a non-volatile storage media to properly perform the functions of the device. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/               Primary Examiner, Art Unit 2621